Citation Nr: 0808981	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of 
electrocution.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for depression. 

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1972 to January 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decision of the 
"Tiger Team" located at the Department of Veterans Affairs 
Regional Office (RO) in Cleveland, Ohio.  The RO in Waco, 
Texas has original jurisdiction over this case.

Procedural history

The veteran's claims of entitlement to service connection for 
residuals of electrocution and major depression were denied 
by the RO in a September 1985 rating decision, which the 
veteran did not appeal. 

In September 2003, the veteran filed to reopen the 
previously-denied claims of entitlement to service connection 
for residuals of electrocution and depression, as well as 
initial claims of entitlement to service connection for 
bilateral hearing loss, a right ankle disorder and PTSD.  The 
claims were denied in the above-referenced July 2004 rating 
decision.  The veteran requested review by a decision review 
officer (DRO), who conducted a de novo review of the claims 
and confirmed the RO's findings in a January 2005 statement 
of the case (SOC). 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Waco RO in January 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  At that time, the veteran submitted 
additional medical evidence directly to the Board, which was 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2007).

Remanded issues

As will be discussed below, the issue of the veteran's 
entitlement to service connection for major depression is 
being reopened by the Board due to the receipt of new and 
material evidence.  That issue, along with the veteran's 
claim of entitlement to service connection for PTSD, is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In November 2003, the veteran filed claims of entitlement to 
service connection for tinnitus and right leg amputation.  
Those issues have not been adjudicated by the agency of 
original jurisdiction.  Those issues are accordingly referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  In an unappealed September 1985 decision, the RO denied 
the veteran's claims of entitlement to service connection for 
major depression and residuals of electrocution.

2.  With respect to the claim for residuals of electrocution, 
the evidence associated with the claims folder subsequent to 
the September 1985 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  With respect to the depression claim, the evidence 
associated with the claims folder subsequent to RO's 
September 1985 rating decision pertains to the existence of 
current disability, which had not been established at the 
time of the last prior final denial.  The additionally-
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

4.  The competent medical evidence of record does not support 
a finding that a current right ankle disability exists.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his naval 
service.


CONCLUSIONS OF LAW

1.  The September 1985 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the September 1998 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for residuals 
of electrocution.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Since the September 1985 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for major depression; therefore, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

4.  A right ankle disability was not incurred in or 
aggravated by active naval service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active naval service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of 
electrocution and depression.  Implicit in these claims is 
the contention that new and material evidence which is 
sufficient to reopen the previously-denied claims has been 
received.  Additionally, the veteran seeks service connection 
for bilateral hearing loss and a right ankle disability.  [As 
detailed in the Introduction above, the depression claim is 
being reopened and remanded for additional evidentiary 
development, along with the claim of entitlement to service 
connection for PTSD.]

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claims unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for his service connection claims in a letter 
from the RO dated October 8, 2003, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."

With respect to notice regarding new and material evidence, 
the October 2003 VCAA letter specifically explained that the 
veteran's claims for depression and electrocution residuals 
were previously denied by the RO in 1985; and that evidence 
sufficient to reopen the veteran's previously denied claims 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  
The veteran was also specifically advised of the bases for 
the previous denial in the July 2004 rating decision, as the 
decision specifically noted that both conditions were "not 
found on last exam."  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In addition, the RO informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced October 2003 letter, as well as an additional 
letter from the RO dated March 20, 2006, whereby the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the October 2003 
letter that VA was responsible for obtaining "Federal 
government treatment records," to include service medical 
records or other military records and records from VA medical 
facilities.  With respect to private treatment records, the 
veteran was informed in the October 2003 letter that VA would 
make reasonable efforts to obtain "any private treatment 
records."  The March 2006 letter added that "While you are 
responsible for getting any private records you identify, we 
will try to help you if you ask us."  Included with the 
October 2003 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  The veteran was 
also advised in the October 2003 letter that VA medical 
examinations would be scheduled if necessary to decide his 
claims. 

The October 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the agency or person that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].

Finally, the Board notes that the March 2006 VCAA letter 
specifically requested that the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 20, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the instant claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection was denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims [with the exception of the depression claim, which is 
being remanded], elements (4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in July 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with additional VCAA notice through the 
March 2006 VCAA letter, and his claims were readjudicated in 
the April 2007 supplemental statement of the case (SSOC), 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.  
Additionally, the veteran was afforded a VA audiology 
examination in August 2006, the results of which are detailed 
below.  The report of this examination reflects that the 
examiner reviewed the veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
audiological examination and rendered appropriate diagnoses 
and opinions.

The veteran has not been provided with a VA examination as to 
his claimed right ankle disability.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  As explained 
below, the veteran's right leg was amputated above the knee 
in 1999, so the presence of a current right ankle disability 
is an impossibility.  Therefore, given the facts of this 
case, the Board finds that an examination or medical opinion 
as to the veteran's right ankle claim is not necessary.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current right ankle disability.  See 38 
U.S.C.A. § 5107(a) (West 2002).

The Board notes that there are outstanding Social Security 
(SSA) and Workers Compensation records that have not been 
associated with the claims folder.  However, they are not 
necessary in order for the Board to proceed to adjudication 
of these claims.  First, the duty to assist is not triggered 
for the claims to reopen until such has been reopened, so 
there is no obligation to obtain these records for the 
previously-denied claims.  In any event, there is no 
indication in the record that these records contain any 
information relevant to the issues currently on appeal.  The 
veteran is in receipt of Workers Compensation a result of a 
January 1982 post-service work accident in which he injured 
his back, and the disability onset date of his SSA benefits 
coincides with the date of the post-service back injury, 
January 18, 1982.  See the February 5, 2004 Statement in 
Support of Claim; see also the January 9, 2004 SSA inquiry.  
Moreover, the veteran has specifically indicated that he 
sought no treatment for hearing loss, and as detailed below 
the veteran's right leg has been amputated above the knee.  
Therefore, to remand these claims to obtain these records, 
which would have no bearing whatsoever on the issues subject 
to appeal, would be an exercise in futility.  See 38 C.F.R. § 
3.159(c)(2) (2007) [VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency]; see also Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal]..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
was detailed in the Introduction, he testified before the 
undersigned at the RO in January 2008.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Therefore, the Board will proceed to a decision.  





	(CONTINUED ON NEXT PAGE)



1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for residuals of 
electrocution.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for depression.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in September 2003, the claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
residuals of electrocution and for depression.  He contends 
that he currently has neurological symptoms associated with 
being electrocuted during active service, and that his 
currently diagnosed depression originated in service.  
Implicit in his claims is the contention that new and 
material evidence has been received which is sufficient to 
reopen the claims.   

The most recent decision denying service connection for major 
depression and residuals of electrocution was an unappealed 
September 1985 RO decision.  
At the time of that decision, the following evidence was of 
record.

Service medical records show that in July 1973 the veteran 
was referred to sick call after complaining of anxiety while 
working on the flight deck and indicated his desire to go 
home.  A diagnosis of "inadequate personality with 
situational depression" was made at that time.  He was 
subsequently transferred from the flight deck to duty in the 
ship's laundry, where he was electrocuted in the line of duty 
in September 1973.  Subsequently in April 1974 the veteran 
presented to the Psychiatry Clinic complaining of anxiety and 
a fear of hurting himself or others.  The examiner made a 
provisional diagnosis of "inadequate personality" and 
ordered an evaluation as to whether he should be retained in 
active service.  He was eventually referred to the 
Neuropsychiatry Service at the Naval Hospital in 
Jacksonville, Florida in July 1974, where he was diagnosed 
with a "personality disorder."  On the report of medical 
history for his December 1974 separation examination, the 
veteran indicated that he "had a nervous problem on USS 
Independence in 1973 July."  The examiner noted an "episode 
of depression July 1973.  No sequelae.  No complaints at 
present time."  

Neither depression or any identified residuals of the in-
service electrocution were diagnosed after service.

The RO's denial in September 1985 was predicated on the 
absence of a diagnosed disability  [Hickson element (1)] with 
respect to both claims.  In addition, Hickson element (3), 
medical nexus, was also necessarily lacking. That decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  

As explained above, the veteran's claims for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
September 1985) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran has a current diagnosis of a disability resulting 
from his in-service electrocution and/or a current diagnosis 
of depression.  See 38 C.F.R. § 3.156 (2007).

Residuals of electrocution

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of 
electrocution has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of private treatment records, updated VA 
outpatient treatment records, the veteran's written 
statements and the January 2008 hearing testimony. 
 
The private records and recent VA medical records document 
ongoing medical treatment for various health issues.  Those 
records do not indicate that the veteran has any current 
disability which may be related to a documented episode of 
electrocution in service.  As such, these medical records are 
not new and material.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to a claimant 
is not new and material]; see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

In the absence of a current disability, medical nexus remains 
lacking also.

With respect to the veteran's own statements and testimony to 
the effect that he has a current disability as a result of 
his in-service electrocution, these are essentially 
reiterations of similar contentions raised prior to the 
September 1985 rating decision, and accordingly are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, lay persons without medical training, such as the 
veteran, are not competent to opine on medical matters such 
as diagnosis and etiology.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that laypersons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran has a current 
disability as a result of his in-service electrocution.  The 
evidence submitted subsequent to the September 1985 denial of 
the veteran's claim is therefore cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for residuals of electrocution is not reopened.  
The benefit sought on appeal remains denied.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting the existence of 
disabilities which are the residual of the in-service 
electrocution.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].




Depression

With respect to Hickson element (1), additional evidence 
added to the claims folder since the September 1985 denial 
includes current diagnoses of depression in VA outpatient 
records dated in September 2003, December 2003, September 
2004 and March 2005.  

Accordingly, new and material evidence pertaining to a 
current diagnosis of depression has been submitted, since 
this evidence bears directly and substantially on the key 
element of the existence of the claimed disability.  With 
respect to the other missing element, medical nexus evidence, 
this will be discussed in the remand section below.  

The veteran's claim of entitlement to service connection for 
depression is accordingly reopened.

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened 
depression claim.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  In particular, there is no medical nexus opinion of 
record relating the veteran's current depression to 
complaints of such in-service.  

The Board therefore believes that additional evidentiary 
development is required as to this issue.  This will be 
discussed in the remand section below.

3.  Entitlement to service connection for a right ankle 
disability. 

4.  Entitlement to service connection for bilateral hearing 
loss.  

Relevant law and regulations

Service connection - in general

The law and regulations pertinent to service connection in 
general are detailed above and need not be repeated for the 
sake of brevity.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2006).

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

The right ankle claim

With respect to Hickson element (1), medical evidence of a 
current disability, there is no possibility of the presence 
of a current right ankle disability, as the veteran's right 
leg was amputated above the knee in February 1999.  In the 
absence of any currently diagnosed right ankle disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  

Accordingly, Hickson element (1) has not been met for the 
right ankle claim, and the claim fails on this basis alone.

The Board notes that the veteran has raised a separate claim 
of entitlement to service connection for his right leg 
amputation, which as noted in the Introduction has been 
referred to the RO for adjudication.  The Board intimates no 
opinion, legal or factual, as to the outcome of that claim.

The bilateral hearing loss claim

With respect to Hickson element (1), the August 2006 VA 
examination report demonstrates the presence of mild 
bilateral hearing loss which meets the requirements of 38 
C.F.R. § 3.385 (2007).  Accordingly, Hickson element (1) is 
satisfied for the hearing loss claim.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately discuss disease and injury.  

With respect to in-service disease, there is no evidence of 
ear injury or disease, to include hearing loss, in service.  
In particular, audiology testing conducted during service in 
July 1972 January 1973 and just prior to the veteran's 
separation in December 1974 was pertinently negative.  
Accordingly, in-service ear disease/hearing loss is not 
demonstrated.  

The Board also notes that hearing loss as defined under 
38 C.F.R. § 3.385 was not present until August 2006, well 
beyond the period for presumptive service connection for 
sensorineural hearing loss.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from working around jet 
aircraft on the flight deck of an aircraft carrier caused 
injury to his ears.  See the January 2008 hearing transcript, 
page 3.  Moreover, the veteran complained of hearing loss  in 
a December 1974 report of medical history, although an 
audiogram completed at that time was negative for any hearing 
loss.  

Hickson element (2) is therefore arguably met.

With respect to Hickson element (3), medical nexus, the VA 
audiologist in August 2006 determined that "Based on [the 
veteran's] normal bilateral hearing at discharge, the current 
hearing loss is not related to acoustic trauma during 
military service."   There is no competent medical evidence 
to the contrary.  

To the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107(1) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Implicit in the veteran's presentation is the contention that 
his hearing problems began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997) and 38 C.F.R. § 3.303(b), 
discussed above. However, as has been discussed above in 
connection with element (2), there was no hearing disability 
diagnosed in service, and the objective evidence of record 
establishes a diagnosis of bilateral hearing loss three 
decades after service. 

Significantly, there is no mention of ear problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in September 2003, almost three decades after he 
left military service in January 1975 and almost two decades 
after he filed his initial claim for VA benefits for other 
claimed disabilities in November 1984.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  The lack of any evidence of 
hearing problems for over three decades after service is 
itself evidence which tends to show that no hearing loss 
existed for many years after service.  
See Forshey, supra.

In any event, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right ankle disability and bilateral hearing loss.  
Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.



ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for residuals of 
electrocution is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for depression is reopened.  
To that extent only, the appeal is allowed. 

Service connection for a right ankle disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Entitlement to service connection for depression.

Entitlement to service connection for PTSD.

As detailed above, in order to establish service connection 
for a claimed disorder, generally there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra. 

Service connection for PTSD involves a specific VA 
regulation, which requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to element (1), VA outpatient treatment records 
include a number of recent psychiatric diagnoses, including 
depression, PTSD, and PTSD "with associated anxiety and 
depression."  There is also a notation of "rule out bipolar 
disorder."  There is also a history of personality disorder. 

The evidence of record is equivocal as to whether PTSD is, in 
fact, present.  The record contains diagnoses of PTSD from 
two practitioners.  Specifically, there are a number of 
diagnoses of PTSD from J.P., L.M.S.W., dated between 
September 2003 and April 2004; and one diagnosis of PTSD made 
by N.D., Ph.D., in January 2004.  However, there is no 
indication that these diagnoses of PTSD conform to the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM- IV).  See 38 
C.F.R. § 4.125 (2007).  

It is unclear whether the veteran has both PTSD and 
depression, either or neither.
Under these circumstances, the Board believes that a 
psychiatric examination of the veteran would be of 
assistance, so as to determine whether PTSD is or is not 
present.

As discussed above, with respect to Hickson element (2), 
there is some evidence which is indicative of psychiatric 
problems in service.  Service medical records show that in 
July 1973 the veteran was referred to sick call after 
complaining of anxiety.  In April 1974 the veteran presented 
to the Psychiatry Clinic complaining of anxiety and a fear of 
hurting himself or others.  The examiner made a provisional 
diagnosis of "inadequate personality" and ordered an 
evaluation as to whether he should be retained in active 
service.  He was eventually referred to the Neuropsychiatry 
Service at the Naval Hospital in Jacksonville, Florida in 
July 1974, where he was diagnosed with a personality 
disorder.    

With respect to the element pertaining to in-service 
stressors, the veteran has submitted three statements in 
which he indicated he was subject to numerous stressors that 
led to his claimed PTSD, including witnessing three crew 
members being blown off of the flight deck into the ocean and 
witnessing a sailor being sucked into a jet turbine engine 
and then having to clean up his remains.  
See the November 2003 and August 2004 stressor statements.  
The veteran also testified as to the occurrence of these 
incidents and submitted deck logs in support of his claimed 
stressors.  See the January 2008 hearing transcript, pages 
20-26 and associated deck logs.  

The record does not indicate that the RO submitted the 
veteran's description of his in-service stressors to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
assist in researching their records.  The Board believes that 
efforts must be made to do so

[The Board notes in passing that there is an additional 
February 2004 stressor statement which discusses his having 
been electrocuted in service in September 1973.  This 
incident, however, is documented in the service medical 
records and need not be verified through JSRRC.]

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of PTSD and/or/with 
depression, and if so the relationship, if any, between such 
and the veteran's active service from August 1972 to January 
1975.  This must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

In view of the foregoing, these issues are REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should review the file and prepare 
a summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this remand, 
and all associated documents such as deck 
logs, should be sent to JSRRC.  That agency 
should be asked to provide any information 
that might corroborate the veteran's 
reported stressors.

2.  Following completion of the foregoing 
development, the veteran should be accorded 
an examination by a psychiatrist, who 
should ascertain whether PTSD and/or/with 
depression is currently manifested.  The 
examiner should review the veteran's claims 
folder.  If the examiner deems it to be 
necessary, psychological or other 
diagnostic testing should be performed.  

If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form(s) the basis for that diagnosis, with 
specific consideration of any information 
from JSRRC and the September 1973 
electrocution in service.  

If depression is diagnosed, the examiner 
should render an opinion, in light of the 
veteran's entire medical history, as to the 
relationship, if any, between any 
identified depression and the veteran's 
military service, with specific 
consideration of the July 1973, April 1974 
and July 1974 entries in the service 
medical records.  

A copy of the examination report and 
opinion should be associated with the 
veteran's VA claims folder.  

3.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should then 
readjudicate the issues of entitlement 
to service connection for depression and 
PTSD.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


